 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID BRANDON RAMSEY,                             No. 1:19-cv-00666-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    A. DICKERSON, et. al.,
                                                        (Doc. No. 21)
15                       Defendants.
16

17          Plaintiff David Brandon Ramsey is a state prisoner appearing pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 9, 2021, the assigned magistrate judge screened plaintiff’s first amended

21   complaint and issued an order directing plaintiff to either file a second amended complaint or

22   notify the court of his willingness to proceed only on the claims found to be cognizable in the

23   screening order within thirty (30) days after service of that order. (Doc. No. 16 at 12.) After

24   requesting and receiving an extension of time, on April 2, 2021, plaintiff filed a notice stating he

25   wished to proceed only on the claims found cognizable in the screening order. (Doc. No. 20.)

26          Thus on April 9, 2021, the assigned magistrate judge issued findings and

27   recommendations, recommending that this action proceed only on plaintiff’s claims against

28   defendants Sergeant A. Jimenez and Correctional Officers A. Dickerson, S. Borlina, and
                                                        1
 1   J. Santiago for use of excessive force and that all other claims and defendants from this case be

 2   dismissed due to plaintiff’s failure to state a claim.1 (Doc. No. 21 at 2.) The findings and

 3   recommendations were served on plaintiff and contained notice that any objections thereto were

 4   to be filed within fourteen (14) days after service. (Id. at 2–3.) To date no objections have been

 5   filed, and the time to do so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on April 9, 2021 (Doc. No. 21) are

11                  adopted;

12          2.      This action shall proceed only on plaintiff’s claims against defendants Sergeant A.

13                  Jimenez and Correctional Officers A. Dickerson, S. Borlina, and J. Santiago for

14                  use of excessive force in violation of the Eighth Amendment;

15          3.      All other claims and defendants are dismissed from this case due to plaintiff’s

16                  failure to state a claim; and

17          4.      This action is referred back to the assigned magistrate judge for further

18                  proceedings consistent with this order.

19   IT IS SO ORDERED.
20
         Dated:    June 24, 2021
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26
     1
       The pending findings and recommendations mistakenly state that plaintiff’s claim for denial of
     medical care in violation of the Eight Amendment may also proceed (Doc. No. 21 at 2); however,
27   the screening order found that plaintiff had failed to state a cognizable claim that defendants had
     denied him constitutionally adequate medical care. (Doc. No. 16 at 9, 12). Accordingly, that
28   claim is dismissed by this order.
                                                        2
